On the motion to dismiss the following facts are made to appear:
The defendant was tried before Bobbitt, Judge, and a jury at the June Term, 1944, Superior Court of Mecklenburg County, on a bill of indictment charging the capital felony of rape. There was a verdict of guilty of rape as charged in the bill of indictment and from the sentence of death pronounced on the verdict of the jury the defendant gave notice of appeal to the Supreme Court. No case on appeal has been docketed in this Court and no case on appeal has been filed in the office of the clerk of the Superior Court of Mecklenburg County. The time allowed by the Court, on agreement of counsel, for perfecting the appeal has expired and counsel for defendant has informed the clerk of the Superior *Page 627 
Court of Mecklenburg County that they do not intend to perfect the same.
The defendant having failed to file proper case on appeal and his counsel having given notice that they have abandoned the appeal, the Attorney-General moves that the case be docketed here and the judgment of the Superior Court be affirmed under Rule 17. The motion must be allowed.S. v. Watson, 208 N.C. 70, 179 S.E. 455; S. v. Alexander, ante, 478; S.v. Taylor, ante, 479.
As is customary with us on a motion to dismiss an appeal in a criminal prosecution in which the defendant has been convicted of a capital felony, we have carefully examined the record proper and find that it fails to disclose any error.
Appeal dismissed. Judgment affirmed.